Citation Nr: 0512284	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-17 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral thrombophlebitis.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's petition 
to reopen his previously denied claim for service connection 
for bilateral thrombophlebitis, as well as denied his claim 
for service connection for a heart disorder.


FINDINGS OF FACT


1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  In unappealed February and September 1969 rating 
decisions, the RO denied the veteran's claim of entitlement 
to service connection for bilateral thrombophlebitis.

3.  The additional evidence submitted or otherwise obtained 
since the September 1969 rating decision is cumulative of 
evidence already of record and is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.

4.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a heart disorder during or 
as a result of his service in the military.


CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for bilateral 
thrombophlebitis.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000 & 2004).

2.  The veteran's heart disorder was not incurred or 
aggravated during service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The March 2002 rating 
decision appealed, the February 2003 statement of the case, 
and the November 2003 supplemental statement of the case, as 
well as the July 2001, September 2002, and June 2003 letters 
to the veteran, notified him of the evidence considered and 
the pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claims.  And 
the July 2001 and June 2003 letters, in particular, apprised 
him of the type of information and evidence needed from him 
to support his claims, what he could do to help in this 
regard, and what VA had done and would do in obtaining 
supporting evidence.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  This type of notice is what is 
specifically contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, his service medical records and VA medical records 
have been obtained.  In addition, he was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge (Acting VLJ).  Also, he was provided 
several opportunities to submit additional evidence in 
support of his claim - including following the RO's July 
2001, September 2002, and June 2003 VCAA letters.  He also 
had an additional 90 days to identify and/or submit 
supporting evidence after certification of his appeal to the 
Board, and even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, as mentioned, the July 2001 letter that 
initially apprised the veteran of the provisions of the VCAA 
and the evidence necessary to establish his claims was sent 
prior to adjudicating his claim in March 2002.  So there was 
due process compliance with the holding and mandated sequence 
of events specified in Pelegrini.  Consequently, there is no 
issue insofar as the timing of this VCAA notice.  

Records also show that the veteran was not provided with a 
full explanation of VA's duties to assist and notify, or his 
responsibilities to obtain evidence until the June 2003 
letter, which obviously was after the initial adjudication of 
his claims in March 2002, and even after the February 2003 
statement of the case.  So compliance with the explicit 
timing requirements of §5103(a) is impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court clarified it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
appellant's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  

Bare in mind, as already mentioned, that the June 2003 VCAA 
letter was sent to the veteran prior to sending him the 
November 2003 supplemental statement of the case - when the 
RO readjudicated his claims based on any additional evidence 
that had been submitted or otherwise obtained since the 
initial rating decision at issue and statement of the case.  
This also was before his appeal was certified to the Board 
for adjudication and before his hearing before the 
undersigned VLJ.  So he already has been fully apprised of 
this law and given more than ample opportunity to identify 
and/or submit additional supporting evidence.  Indeed, he 
even had an additional 90 days once his appeal arrived at the 
Board to identify and/or submit additional supporting 
evidence, and even beyond that with justification for not 
meeting this deadline.  38 C.F.R. § 20.1304 (2004).  
Consequently, satisfactory measures already have been taken 
to overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the July 2001, September 2002, and 
June 2003 VCAA notice letters that were provided to the 
veteran do not contain the precise language specified by the 
Pelegrini II Court in its description of the "fourth 
element" of the VCAA notification requirement, the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence pertaining to his claims.  As 
indicated in VAOPGCPREC 7-2004, VA need not use any magical 
language in conveying this message to him.  Moreover, another 
recent precedent opinion of VA's General Counsel it was held 
that the language in Pelegrini I, which is similar to the 
language in Pelegrini II, stating that VA must request all 
relevant evidence in the claimant's possession was mere 
dictum and, thus, not binding.  See VAOGCPREC 1-2004 (Feb. 
24, 2004) (the Court's statements in Pelegrini I that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA).  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).



II.  New and Material Evidence to Reopen the Previously 
Denied Claim for Service Connection for a Bilateral 
Thrombophlebitis

The veteran's claim for service connection for bilateral 
thrombophlebitis was first considered and denied by the RO in 
a February 1969 rating decision.  The claim originally was 
denied on the basis that the veteran's thrombophlebitis was 
not shown to have been incurred or aggravated during service 
by the evidence of record.  The RO, in denying the veteran's 
claim, relied on information contained in his service medical 
records and a VA medical record.  His service medical records 
were negative for any evidence of treatment for or diagnosis 
of thrombophlebitis, although they did show that the veteran 
was treated for insect bites of his left thigh and calf, with 
slight tenderness, but without inguinal adenopathy.  The VA 
medical record, dated January 1969, indicate that the veteran 
was treated for red, non-pruritic lesions, with leg swelling 
and pain, and a history of a temperature for 3 months.  He 
related a history of skin lesions and muscle pain associated 
with an insect bite during his service.  Following an 
evaluation, the impression was bilateral thrombophlebitis of 
unknown etiology, and fever.  

The RO confirmed and continued its decision in a subsequent 
September 1969 rating decision.  Prior to reconsidering the 
veteran's claim, the RO reviewed additional service medical 
records, VA hospitalization reports, and private medical 
records.  The private medical records, from Abbeville 
Memorial Hospital, indicated that the veteran was 
hospitalized in September 1968 for treatment of recurrent 
phlebitis of the left leg.  Physical examination showed edema 
and tenderness of the left calf and pain on motion of the 
left leg.  The newly received service medical records were 
entirely negative for thrombophlebitis.  And, the VA medical 
records indicated that the veteran was hospitalized from 
November 1968 to January 1969 for treatment of 
thrombophlebitis.  At admission, it was reported that the 
veteran first developed thrombophlebitis of the left leg in 
August 1968.  It was noted that one month prior to his 
hospital admission, he had developed thrombophlebitis of the 
right leg.  the veteran complained of recurrent right leg 
pain.  Evaluation was undertaken to determine etiology, and 
no evidence of pelvic, renal, or abdominal pathology was 
found. 

The veteran filed his current petition to reopen this 
previously denied claim in June 2001.  The RO approached his 
claim properly, as an issue of whether new and material 
evidence had been received to reopen this previously denied 
claim.  And in a March 2002 decision, the RO found that the 
evidence received since the prior denial was new, but still 
not material, as the VA medical records did not show that the 
veteran's thrombophlebitis was incurred or aggravated during 
his service.  This appeal ensued.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that no such 
evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  See 
Barnett at 1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, an NOD must be filed in 
order to initiate an appeal of any issue adjudicated by the 
RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  If an NOD is not 
filed within one year of notice of the decision, the RO's 
determination becomes final and binding on the veteran based 
on the evidence then of record.  See 38 U.S.C.A. § 7105(c).  
In addition, where the veteran files a NOD, but fails to 
perfect his appeal within sixty days of the date on which the 
SOC was mailed or within one year from the date of mailing 
the notice of the decision (by filing a VA Form 9 or 
equivalent statement), the RO's determination becomes final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.

In this particular case, the veteran did not file an NOD 
after the issuance of the September 1969 rating decision.  
Therefore, the September 1969 rating decision is final and 
binding on him based on the evidence then of record, and it 
is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 
20.302, 20.1103.  However, if there is new and material 
evidence since that decision, the claim must be reopened and 
the former disposition reviewed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2004).  But these 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the 
current claim was filed in June 2001, before this date, the 
new version of the regulation is inapplicable in this case.  
Rather, the former definition of new and material evidence 
must be used.  See 38 C.F.R. § 3.156(a) (2000).

The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).

This does not mean that the evidence warrants a revision of 
the prior determination.  It is intended to ensure that the 
Board has all potentially relevant evidence before it.  See 
Hodge at 1363 (citing "Adjudication; Pensions, Compensation, 
Dependency:  New and Material Evidence; Final Definition," 
55 Fed. Reg. at 52274 (1990)).  If all of the tests are 
satisfied, the claim must be reopened.

The evidence added to the record since the RO's September 
1969 rating decision includes VA medical records from the 
Atlanta, Georgia VA Medical Center (VAMC), dated August 1998 
to December 1999, and the Augusta, Georgia VAMC, dated March 
2001 to September 2001.  

The Atlanta VAMC medical records indicate that the veteran 
had a myocardial infarction in August 1998, following which 
he underwent a coronary artery bypass graft and was diagnosed 
with coronary artery disease.  A history of hypertension for 
30 years and phlebitis was noted.  The veteran complained of 
left leg swelling and tenderness since his surgery and 
problems with the left saphenous vein healing were noted.  In 
1999, he was seen for his coronary arteriosclerotic heart 
disease, hypertension, hypercholesterolemia, acute 
respiratory failure, and venous insufficiency secondary to 
vein harvesting from his bypass graft.

The records from the Augusta VAMC indicate that the veteran 
was treated in March 2001, for hepatomegaly and venous 
blocking with redistribution through the superficial trunk 
system.  The examining provider noted an "uncertain" 
history of a thrombotic situation late in the veteran's 
military service, reportedly first treated in August 1968.  
In April 2001, he had chronic venous insufficiency due to 
varicose veins, with a history of deep venous thrombosis in 
the remote past and thrombophlebitis in the recent past.  
September 2001 records likewise show treatment for 
varicosities of the legs and edema bilaterally.

Also, statements from Abbeville Memorial Hospital and St. 
Joseph's Hospital of Atlanta state that they have no records 
of treating the veteran.

Subsequent to the issuance of the rating decision, VA medical 
records from the Augusta VAMC, dated February 2002 to June 
2003 were obtained.  A history of deep venous thrombosis in 
1968 and coronary artery bypass graft in 1998 were noted, as 
were diagnoses of hypertension and venous insufficiency.  The 
veteran did not have any lesions or ulcerations of the lower 
extremities, but he had edema.  In October 2002, the veteran 
underwent a CT scan of the abdomen and pelvis, which 
indicated that the veteran had chronic vena cava stenosis or 
sclerosis, with a possible congenital malformation, without 
evidence of acute thrombus.  In addition, he was seen for 
back pain and medication refills.

And, most recently, the veteran was afforded a hearing before 
the undersigned Acting VLJ, wherein he testified that he was 
treated for swelling of the legs during service, in October 
1967, and that he did not feel the diagnosis of insect bites 
was correct.  He also testified that he did not receive any 
further in-service treatment for his legs and that he was 
first treated for thrombophlebitis at Abbeville Memorial 
Hospital sometime during September 1968.  

This additional evidence does not provide a basis for 
reopening the claim because it is not both new and material.  
Although the veteran's recently submitted VA medical records 
and his testimony are new, in that they were not previously 
of record, they are nonetheless immaterial to his claim for 
service connection for bilateral thrombophlebitis because 
they do not address what was missing at the time of the 
September 1969 rating decision, even when considered with the 
other evidence as a whole and, thus, are merely cumulative.  
What was missing at the time of the September 1969 RO rating 
decision was evidence suggesting the veteran's bilateral 
thrombophlebitis was incurred or aggravated during his 
service.  The records submitted by him during the years since 
that 1969 decision only refer to the evaluation and 
treatment, i.e., the current diagnosis and severity, of his 
thrombophlebitis and additional, venous disorders, including 
varicose veins and chronic venous insufficiency.  See Morton 
v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).  In short, these VA medical 
records do not show a causal relationship between his service 
in the military and any current symptomatology or diagnoses 
related to his thrombophlebitis.  See Hickson v. West, 
11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 
6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
To the extent that any of the records report a long history 
(e.g. 30 years) of vein problems, or an "uncertain" history 
of a thrombotic situation late during service, such reports 
are merely a recitation of the veteran's self- reported and 
unsubstantiated history and/or speculative and do not 
constitute new and material evidence to reopen the claim.  
See Reonal v. Brown, 5 Vet. App. 458 (1993), Swann v. Brown, 
5 Vet. App. 229 (1993).  

The Board is mindful of the veteran's arguments that he is 
entitled to service connection because he was treated for 
swelling of his legs during his service and thrombophlebitis 
following his military service, thus perhaps suggesting it 
was incurred during his service.  But merely reiterating 
previously made arguments, without this independent 
verification, is insufficient grounds to reopen his claim.  
Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

Accordingly, the Board finds that the appellant has not 
submitted new and material evidence sufficient to reopen his 
claim for service connection for bilateral thrombophlebitis.  
And, in the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

III.  Entitlement to Service Connection for a Heart Disorder

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  In addition, service connection 
also is permissible for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain conditions, including hypertension and heart disease, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's April 1966 Report of Medical History for 
purposes of induction indicates that the veteran denied a 
history of shortness of breath, chest pain and pressure, 
heart palpitations, and high or low blood pressure.  The 
contemporaneous Report of Medical Examination indicates that 
clinical evaluations of the veteran's heart, lungs, chest, 
and vascular system were normal.  A 3-day blood pressure 
check was normal and his blood pressure on the date of the 
examination was not considered disabling.

In November 1966, the veteran was seen for complaints of 
precordial pain after running.  His blood pressure was 134/86 
and a systolic murmur on the apex was noted, as was 
tachycardia.  An EKG was normal.  

His March 1968 Report of Medical History for purposes of 
separation indicates that the veteran denied a history of 
shortness of breath, chest pain and pressure, heart 
palpitations, and high or low blood pressure.  The 
contemporaneous Report of Medical Examination indicates that 
clinical evaluations of the veteran's heart, lungs, chest, 
and vascular system were normal.  His blood pressure was 
130/76.

Records from the Augusta VAMC, dated August 1998 to December 
1999, indicate that the veteran underwent a coronary artery 
bypass graft and was diagnosed with coronary artery disease.  
A history of mild hypertension and thrombophlebitis for the 
past 25 to 30 years was noted.  At the time of his August 
1998 hospitalization, the veteran related that he did not 
require medication for his hypertension.   In 1999, he was 
diagnosed with coronary arteriosclerotic heart disease, 
hypertension, hypercholesterolemia, acute respiratory 
failure, and venous insufficiency secondary to vein 
harvesting from his bypass graft.  In July 1999, he 
complained of fatigue and shortness of breath, but in August 
1999, he reported that he felt better, and denied shortness 
of breath, syncope, dizziness, and chest pain.  A reduced 
dosage of blood pressure medication was noted, following a 
sudden change of blood pressure readings in July 1999, and 
cardiac versus adrenal insufficiency was noted.  

Records from the Augusta, Georgia VAMC, dated March 2001 to 
September 2001, indicate that the veteran was treated in 
March 2001 for hepatomegaly and venous blocking with 
redistribution through the superficial trunk system.  He 
complained of occasional shortness of breath upon activity, 
but denied chest pain.  He was diagnosed as having chronic 
obstructive pulmonary disease (COPD).  Records dated in July 
2001 records show diagnoses of hypertension. 

Records from the Augusta VAMC, dated February 2002 to June 
2003, indicate that the veteran complained of shortness of 
breath upon exertion, but denied chest pain.  Following a 
physical examination in February 2002, the impressions were 
hypertension, status-post coronary artery bypass graft in 
1998, and a history of deep venous thrombosis in 1968, with 
venous insufficiency and flow diversion.  In April 2003, he 
denied shortness of breath and chest pain.  Following 
examination, he was diagnosed with stable hypertension and 
coronary artery disease.

And, as previously mentioned, the veteran testified at a 
videoconference hearing before the undersigned VLJ.  
According to the transcript, the veteran testified that he 
was healthy at his entrance into service, but that he had 
elevated blood pressure readings during his service.  He also 
testified that he had chest pain during physical training, 
and was told to discontinue such training as a result.  He 
further stated that he was first diagnosed with and treated 
with medication for his blood pressure in 1969.

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a heart disorder, 
including hypertension and coronary artery disease.  There is 
no persuasive medical nexus evidence of record indicating or 
otherwise suggesting the veteran's hypertension and/or 
coronary artery heart disease were incurred during or as a 
result of his military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  His service medical records are negative 
for complaints (e.g., relevant symptoms), a diagnosis, or 
treatment of hypertension or coronary artery disease.  His 
service physical examination reports, including his 
separation examination, consistently showed normal 
evaluations of his heart and vascular system.  And, while the 
Board acknowledges that there is an indication of elevated 
blood pressure at the veteran's entrance into service, his 
entrance examination report indicates that a 3-day monitoring 
of his blood pressure showed it was normal.  Likewise, 
although the veteran had complaints of chest pain during 
service, his EKG and separation examination were negative.  
See 38 C.F.R. § 3.303(b) (isolated findings are insufficient 
to establish chronicity).  Of equal or even greater 
significance, he, himself, denied experiencing any heart-
related symptoms, including high blood pressure at his 
entrance into or separation from his service.  Further, his 
hypertension and coronary artery disease were not shown to be 
manifested or diagnosed within the one-year presumptive 
period following his discharge or even for many ensuing 
years.  And there is no objective medical evidence of 
continuity of symptomatology during the intervening years 
after his discharge from service and the initial diagnosis.

Rather, based on the evidence currently on file, he was not 
seen by a doctor or other clinician for hypertension until 
many years after his service separation.  His first heart 
attack did not occur until 1998, over 30 years after his 
service in the military had ended.  And, although the veteran 
testified that he was first treated with medication for his 
hypertension in 1969, there is no objective medical evidence 
confirming such treatment within the one-year presumptive 
period after service.  See Savage, supra (requiring medical 
evidence of chronicity of disease in service and, if not, 
evidence of continuity of symptomatology after).  Similarly, 
VA medical records indicating a 25 to 30 year history of 
hypertension appear to be based on a history of hypertension 
as reported by the veteran, and not actual medical records.  
See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran).  
In fact, in 1998, the veteran, himself, reported that he had 
not yet been prescribed medication for his hypertension.  

The only evidence at other times alleging the veteran's 
hypertension is related to his service in the military comes 
from him, individually.  And as a layman, he simply does not 
have the necessary medical training and/or expertise to 
determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have limited probative value 
without medical evidence substantiating them.  Consequently, 
absent medical evidence of a causal relationship to his 
service in the military, service connection cannot be granted 
because the preponderance of the evidence is unfavorable.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  See also 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

And with regard to the veteran's claim at his hearing that 
his heart disorder was due to his thrombophlebitis, the mere 
fact that his bilateral thrombophlebitis has not been 
determined to be attributable to service unfortunately also 
means that he cannot link his hypertension and coronary 
artery disease to his service in this manner.  The 
elimination of one relationship, as the supposed precipitant, 
necessarily also eliminates all associated residual 
conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.




ORDER

The petition to reopen the claim for service connection for 
bilateral thrombophlebitis is denied.

Service connection for a heart disorder is denied.


	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


